NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

FRANCISCO PAUL ROSALES-                          No. 12-70085
URQUILLA, a.k.a. P. Francisco Roseales
Urquillo,                                        Agency No. A0773-877-535

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Francisco Paul Rosales-Urquilla, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen deportation proceedings. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to

reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the

petition for review.

      Rosales-Urquilla’s motion to take judicial notice of a receipt issued by

USCIS showing that he filed a petition for a U-Visa is denied.

      The BIA found Rosales-Urquilla’s motion to reopen was untimely because

the motion was filed over thirteen years after the BIA’s final order and Rosales-

Urquilla failed to present sufficient evidence of changed circumstances in El

Salvador to qualify for the regulatory exception to the time limit for filing motions

to reopen. Rosales-Urquilla raises a contention regarding relief under the

Convention Against Torture, but does not argue this issue is relevant to the BIA’s

denial of his motion to reopen as untimely. Nor does Rosales-Urquilla otherwise

challenge the BIA’s basis for denying his untimely motion to reopen. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996). Thus, we deny

the petition for review.

      PETITION FOR REVIEW DENIED.




                                          2                                      12-70085